Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the amendment on 6/15/21. As directed by the amendment, claims 1-2, 5-6, and 11 have been amended and no claims have been added or canceled. Thus, claims 1-13 are pending in the application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Any remaining claims are rejected as being based upon a rejected base claim.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins et al (5,911,695).
Regarding claim 1, Watkins discloses a rehabilitation system for robotized mobilization of a human glenohumeral joint of a patient (Fig. 1, apparatus 10), the rehabilitation system comprising: a limb gripping member (Fig. 1, handle 22, housing 16, and strap 24 form a “limb gripping member”) configured to: receive an arm of a patient (Fig. 2, strap 24 receives an arm of the patient); and secure the arm of the patient in a predetermined position (Fig. 2, the arm is secured in the “predetermined position” of having the strap wrapped around the arm); and an actuating mechanism configured to urge a head of a humerus bone of the patient to move along a first axis by applying a linear force to a proximal end of the humerus bone of the patient through attaching the actuating mechanism directly to the head of the humerus bone of the patient (Figs. 2-3, pressure on handle 22 causes spring 60 to compress and drive post 52 directly into the shoulder joint proximate the head of the humerus bone as depicted in Fig. 2), the head of the humerus bone of the patient located at the proximal end of the humerus bone of the patient (Fig. 2, pressure is applied to the humerus bone at the proximal end).
Allowable Subject Matter
7.	Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose “a guide rail, wherein the limb gripping member is mounted slidably onto the guide rail, and the guide rail is configured to limit movements of the patient’s arm and the limb gripping member to a linear movement .
Response to Arguments
9.	Applicant’s arguments filed on 6/15/21 on Pages 9-10 with respect to claim 1 and regarding Fu failing to teach the application of linear force by attaching the actuating mechanism directly to the head of the humerus bone have been considered, but are moot in view of the new grounds of rejection presented above in this office action.  The newly applied reference of Watkins discloses the limitations of claim 1 (as best as is understood by the Examiner in light of the 35 USC 112(a) rejection presented in the office action).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785